Schedule A to the INVESTMENT ADVISORY AGREEMENT Dated July 23, 2010, as amended through [ ], 2015 between American Independence Funds Trust and American Independence Financial Services, LLC Pursuant to Section 4, the Trust, on behalf of the Fund, shall pay the Adviser compensation at the following annual rates: Fund Effective Date (a) Annual Rate Boyd Watterson Short-Term Enhanced Bond Fund July 23, 2010 0.40% Boyd Watterson Core Plus Fund July 23, 2010 0.40% Stock Fund July 23, 2010 1.00% International Alpha Strategies Fund July 23, 2010 0.81% Kansas Tax-Exempt Bond Fund July 23, 2010 0.30% U.S. Inflation-Indexed Fund July 23, 2010 0.40% Risk-Managed Allocation Fund June 14, 2013 0.75% Emerging Markets Fund March 21, 2014 1.00% Small Cap Value Fund March 21, 2014 1.00% Large Cap Growth Fund [ ], 2015 1.00% (a) Effective Date refers to either the date the Investment Advisory Agreement was approved by Shareholders, or in the case of New Funds being included, the date the Board of Trustees approved American Independence as the Adviser for those Funds. 1
